STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re AL HARRIS, Minor.                                             August 25, 2015

                                                                    No. 325083
                                                                    Oakland Circuit Court
                                                                    Family Division
                                                                    LC No. 13-809645-NA


Before: RONAYNE KRAUSE, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to
minor child ALH pursuant to MCL 712A.19b(3)(c)(i), (g), and (h). On appeal, respondent
challenges the trial court’s findings regarding the statutory grounds for termination and the best
interest determination. We affirm.

                                  I. STATUTORY GROUNDS

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). The trial court’s finding
that a statutory ground has been proven by clear and convincing evidence is reviewed for clear
error. Id. A finding is clearly erroneous if this Court is left with a definite and firm conviction
that a mistake has been made, giving due regard for the trial court’s credibility determinations.
In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013).

        A trial court may terminate a respondent’s parental rights if it finds that (1) a statutory
ground under MCL 712A.19b(3) has been established by clear and convincing evidence and (2)
termination is in the child’s best interest. MCR 3.977(F); In re Fried, 266 Mich. App. 535, 540-
541; 702 NW2d 192 (2005). In this case, the trial court terminated respondent’s parental rights
under MCL 712A.19b(3)(c)(i), (g) and (h). Respondent contends that the trial court clearly erred
on all three grounds. We disagree. MCL 712A.19b(3)(h) provides:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence, 1 or more of the following:

                                             * * *



                                                -1-
       (h) The parent is imprisoned for such a period that the child will be deprived of a
       normal home for a period exceeding 2 years, and the parent has not provided for
       the child’s proper care and custody, and there is no reasonable expectation that the
       parent will be able to provide proper care and custody within a reasonable time
       considering the child’s age.

The two-year period begins at the termination hearing and includes the time of incarceration in
addition to the time required to provide the child with a suitable home after release. See In re
Perry, 193 Mich. App. 648, 650; 484 NW2d 768 (1992). Subsections (3)(c)(i) and (3)(g) “are
factually repetitive and wholly encompassed by MCL 712A.19b(3)(h).” In re Mason, 486 Mich.
142, 165; 782 NW2d 747 (2010).

        The incident leading to respondent’s incarceration was her involvement in a car accident
that she admitted was an intentional suicide attempt. Instead of harming herself, respondent
killed a passenger in another vehicle. She was arrested immediately after the accident, leaving
ALH without appropriate custody or care. She later pleaded guilty to manslaughter with a motor
vehicle, MCL 750.321, and reckless driving causing serious bodily impairment, MCL
257.626(3), and was sentenced to 5 to 15 years’ imprisonment. The termination hearing
occurred between August 2014, and October 2014, and respondent’s earliest possible release
date was in May 2019, well beyond the two-year mark. The Department of Health and Human
Services (DHHS) first placed ALH with a foster care family, but then moved her into a
placement with respondent’s sister, Taylor Brown. Respondent expected that she would remain
dependent upon Brown to care for ALH even after her release until she could secure employment
and proper housing. Accordingly, the trial court did not err in finding that the first element of
MCL 712A.19b(3)(h) was supported by clear and convincing evidence; respondent was
incarcerated, depriving ALH of a normal home for more than two years.

        The second element is that the parent has failed to provide for the child’s proper care and
custody. MCL 712A.19b(3)(h). A respondent may avoid termination of her rights by arranging
for a relative to provide care for the child during incarceration. In re Mason, 486 Mich. at 161,
163-165. Respondent argues that there was no statutory basis for termination because she had a
plan for Brown to care for ALH.

        Respondent testified that she and Brown had an informal agreement that Brown would
care for her children if anything happened while respondent mother was serving in the United
States Navy. Respondent had been discharged from the Navy seven years before the car
accident. Further, respondent asserted that she completed guardianship papers which Brown
sought to enforce in a different court action while the child protective proceedings were ongoing.
However, respondent provided no documentation to support these claims. Assigned foster care
worker, Jennifer Vasilovski of Catholic Charities of Southeastern Michigan (CCS), testified
respondent had no preexisting plan for ALH’s care and that DHHS and CCS arranged the
placement with Brown. In the absence of documentary proof to support respondent’s claims, the
trial court found Vasilovski to be the more credible witness. Typically, “this Court accords
deference to the special opportunity of the trial court to judge the credibility of the witnesses.”
In re Fried, 266 Mich. App. at 541; MCR 2.613(C). Deference is particularly warranted in this
case, where the trial court’s credibility determination was supported by the record as a whole.


                                                -2-
The trial court did not clearly err in crediting Vasilovski’s claim that respondent had not planned
for ALH’s care.

         Finally, there was “no reasonable expectation that [respondent] will be able to provide
proper care and custody within a reasonable time” considering ALH’s age.                     MCL
712A.19b(3)(h). A parent’s compliance with a parent agency agreement is evidence of her
ability to provide proper care and custody as contemplated in the statute. See In re JK, 468 Mich.
202, 214; 661 NW2d 216 (2003) (“The respondent in this case fulfilled every requirement of the
parent-agency agreement. Her compliance negated any statutory basis for termination.”). The
trial court acknowledged that respondent had done what she could to comply with her parent
agency agreement by receiving mental health services, attending parenting classes, and otherwise
taking advantage of the programs available to her in jail and prison. She had not obtained
employment or proper housing, though Vasilovski acknowledged that it was “not really feasible”
for her to do so while she was serving her sentence. Yet the trial court found that “even if
mother had completed parenting classes and had completed some type of therapeutic process . . .
we’d still be looking at the reasonable time considering the child’s age.” That is, regardless of
respondent’s fitness as a parent, it would be unreasonable for eight-year-old ALH to wait
roughly 4 ½ years for respondent’s release from prison, and possibly longer than that, since
respondent agreed she would need additional time to find a job and an appropriate home. This
finding was supported by Vasilovski’s testimony that ALH needed the stability of a normal home
life without the interruptions she would face if she remained in the foster care system. Brown
also favored termination so that she could adopt ALH. Brown needed financial assistance to
provide for ALH and DHHS was more likely to approve an adoption subsidy than a guardianship
subsidy. The trial court did not clearly err in finding that termination was appropriate under
MCL 712A.19b(3)(c)(i), (g), and (h).

                                       II. BEST INTEREST

       Respondent next argues that the trial court clearly erred in finding that termination of her
parental rights was in ALH’s best interest. We disagree.

        This Court reviews a trial court’s finding that termination is in a child’s best interest for
clear error. In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011). “A finding is clearly
erroneous if, although there is evidence to support it, this Court is left with a definite and firm
conviction a mistake has been made.” Id. Whether termination of parental rights serves the
child’s best interest must be proven by a preponderance of the evidence. In re Moss, 301 Mich
App at 90.

         “In deciding whether termination is in the child’s best interest, the court may consider the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability and finality, and the advantages of a foster home over the parent’s home.” In re
Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (internal citations omitted).
Psychological evaluations, parenting techniques, and age of the child are also relevant. See In re
Jones, 286 Mich. App. 126, 129-130; 777 NW2d 728 (2009). Placement of the child with a
relative “weighs against termination under MCL 712A.19a(6)(a),” and must be considered as
part of the best interest determination. In re Olive/Metts, 297 Mich. App. at 43.


                                                -3-
        Respondent first contends that the trial court failed to consider her bond to ALH in the
best interest ruling. This is incorrect. Respondent’s relationship with ALH was an
acknowledged factor in the trial court’s findings. Though the bond between parent and child was
undisputed, Vasilovski and Sulfaro recommended termination of respondent’s parental rights.
Vasilovski testified that it was not in ALH’s best interest to remain in the foster care system for
the remainder of respondent’s five-year minimum prison sentence. “I mean, I don’t think it’s
beneficial for any child to grow up living their life in the foster care system, having a social
worker make all the decisions, and come out to their home, and have to interview them every,
you know, month or so.” Termination of respondent’s parental rights would also allow Brown to
adopt ALH, providing her with the stability and security of a consistent parental figure “without
social workers in and out of her life constantly.”

        Respondent’s “extensive mental health history” also weighed in favor of termination.
Respondent has a pattern of self-destructive behaviors, including two prior suicide attempts, the
most recent of which resulted in the death of another person and the initiation of this case.
Sulfaro stated that respondent minimized these problems in her psychological evaluation. She
attributed her hallucinations and efforts to commit “self-harm” to various medications. While
respondent argues that her mental health has not impacted ALH thus far, she could not identify
who was watching ALH on the day of the accident. She had also made poor decisions regarding
her children in the past. When she served in the Navy, respondent left her oldest daughter, AB,1
in the care of her maternal grandmother, against whom respondent mother had made previous
allegations of physical abuse. As a teenager, AB accused respondent mother of physical abuse,
leading Sulfaro to believe that respondent may have been repeating the abuse she experienced in
her own childhood as a “learned behavior” with AB. The trial court, in its superior position to
view the witnesses, was entitled to credit Sulfaro’s belief that respondent’s mental and emotional
instability posed a threat to ALH in the long run. See, e.g., In re TK, 306 Mich. App. 698, 710;
859 NW2d 208 (2014) (deferring to the trial court’s reliance on clinician’s recommendations).
Significant evidence supported the trial court’s finding that “though the child is bonded with
mother the risk of potential harm to the child does far outweigh any positive parenting that
mother could provide in the future.”

        Respondent mother further asserts that the trial court ignored the fact that ALH was
placed with a relative. See In re Olive/Metts Minors, 297 Mich. App. at 43. This claim is
contrary to the record. The trial court acknowledged that ALH’s placement with her maternal
aunt weighed against termination. Nevertheless, the trial court found that ALH’s need for
permanency and safety should not be outweighed by the fact that she was placed with a relative,
especially where that relative, Brown, was willing to adopt ALH and provide her with a stable
home. A child’s placement with relatives is only one of many factors to consider in the best
interest determination. See In re Olive/Metts Minors, 297 Mich. App. at 42 (listing the child’s
need for “permanency, stability, and finality” as other factors). The trial court was not required
to treat the relative placement as decisive in light of ALH’s need for permanency. Sulfaro


1
  AB is now an adult was not subject to the termination proceedings. She is identified by her
initials because she was a minor at the time of the incidents discussed infra.


                                                -4-
testified that respondent’s mental health would remain a risk to ALH if she “had any part in
planning” for ALH’s future. It was not clear error for the trial court to prioritize ALH’s needs
for stability and safety above respondent mother’s desire to continue a relationship with her
child. See In re Foster, 285 Mich. App. 630, 635; 776 NW2d 415 (2009) (“[O]nce a statutory
ground is established, a parent’s interest in the care and custody of his or her child yields to the
state’s interest in the protection of the child.”). The trial court did not clearly err in finding that
termination of respondent’s parental rights was in ALH’s best interest.

       Affirmed.

                                                               /s/ Amy Ronayne Krause
                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Cynthia Diane Stephens




                                                 -5-